All findings of fact to the effect that the Wirtland Seminary was not a proper school for defendant’s daughters to attend are reversed. The judgment is modified so as to be restricted to a simple recovery of the sum of seventy dollars for transportation expenses, without any other relief; in other words, so as to leave only the last paragraph of the judgment with the amount therein reduced to seventy dollars to stand; and as so modified is affirmed, without costs. Mills, Putnam, Kelly and Jayeox, JJ., concur; Rich, J., votes for affirmance.